Case 2:20-cv-00630-JMS-DLP Document 47 Filed 12/28/20 Page 1 of 3 PageID #: 793




                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 ________________________________________________
                                                          )
 PATRICK R. SMITH and BRANDON S.                          )
 HOLM, individually and on behalf of all others similarly )
 situated,                                                )
                                                          )
         Plaintiffs,                                      )
                                                          )
 v.                                                       )                 No. 2:20-cv-630-JMS-DLP
                                                          )
 JEFFREY A. ROSEN,1 in his official capacity as the       )
 Acting Attorney General of the United States; MICHAEL )
 CARVAJAL, in his official capacity as the Director       )
 of the Federal Bureau of Prisons; and T. J. WATSON, in )
 his official capacity as Complex Warden for the Terre    )
 Haute Federal Correctional Complex,                      )
                                                          )
         Defendants.                                      )
 ________________________________________________)

               PLAINTIFFS’ SECOND MOTION FOR PRELIMINARY INJUNCTION
           Pursuant to Fed. R. Civ. P. 65 and S.D. Ind. L.R. 65-2, plaintiffs Patrick R. Smith and

 Brandon S. Holm (“Plaintiffs”), individually and on behalf of a putative class of all others similarly

 situated, specifically, all people who are currently incarcerated at the Terre Haute Federal

 Correctional Complex (“FCC Terre Haute”), hereby move for a preliminary injunction that

 postpones all executions at FCC Terre Haute until Defendants can demonstrate that the executions

 do not create a substantial risk that Plaintiffs and other inmates will contract COVID-19.

 Specifically, Defendants should be required to demonstrate that an adequate number of inmates

 have received an effective vaccine or that Defendants have modified the execution logistics to

 significantly reduce the risk of spreading COVID-19 at FCC Terre Haute.

           As set forth in the accompanying memorandum of law and demonstrated in the supporting

 declarations, Plaintiffs are likely to succeed on the merits in this case and will suffer irreparable


 1
     Substituted for former Attorney General William P. Barr pursuant to Fed. R. Civ. P. 25(d).


 150611793.1
Case 2:20-cv-00630-JMS-DLP Document 47 Filed 12/28/20 Page 2 of 3 PageID #: 794




 harm in the absence of a temporary restraining order and preliminary injunction. The balance of

 harms weighs in Plaintiffs’ favor, and the public interest favors a preliminary injunction

 temporarily prohibiting the executions and the public health risk they present.

          Wherefore, Plaintiffs respectfully request that the Court grant their motion and

 preliminarily enjoin Defendants from conducting executions at FCC Terre Haute until such time

 as Defendants demonstrate that the executions do not create a substantial risk that Plaintiffs and

 other inmates will contract COVID-19.


 Dated: December 28, 2020                     Respectfully submitted,

                                              /s/ Robert A. Burgoyne_________
                                              John R. Maley
                                              Barnes & Thornburg LLP
                                              11 South Meridian Street
                                              Indianapolis, Indiana 46204-3535
                                              Telephone: (317) 231-7464 (direct)
                                                           (317) 432-5509 (mobile)
                                              Facsimile: (317) 231-7433
                                              John.maley@btlaw.com

                                              Robert A. Burgoyne, pro hac vice
                                              Caroline M. Mew, pro hac vice
                                              Perkins Coie LLP
                                              700 13th St. NW, Suite 800
                                              Washington, DC 20005-3960
                                              Telephone: (202) 654-1767
                                              Facsimile: (202) 654-6211
                                              rburgoyne@perkinscoie.com
                                              cmew@perkinscoie.com

                                              Sarah Howland, pro hac vice
                                              Perkins Coie LLP
                                              1155 Avenue of the Americas, 22nd Floor
                                              New York, N.Y. 10036-2711
                                              Telephone: (212) 262-6900
                                              showland@perkins.coie.com

                                              Attorneys for Plaintiffs




                                                -2-
 150611793.1
Case 2:20-cv-00630-JMS-DLP Document 47 Filed 12/28/20 Page 3 of 3 PageID #: 795




                                  CERTIFICATE OF SERVICE

          I hereby certify that on December 28, 2020, a copy of the foregoing document was filed

 electronically. Service of this filing will be made on all ECF-registered counsel by operation of

 the court’s electronic filing system.



                                              /s/ Robert A. Burgoyne
                                              Robert A. Burgoyne




                                                -3-
 150611793.1
